 

OPERATOR AGREEMENT

 

This OPERATOR AGREEMENT (“Agreement”), is entered into as of the 10th day of
June, 2015 (the “Agreement Date”), by and between BLUE GROVE COAL, LLC, a West
Virginia limited liability company (“Operator”) and G.S. ENERGY, LLC, a West
Virginia limited liability company (“Owner”).

 

WITNESSETH, THAT:

 

WHEREAS, the Operator is the exclusive operator, duly licensed and permitted by
the West Virginia Department of Environmental Protection (the “WVDEP”), of that
certain surface coal mine, located in the Bradshaw Area of the County of
McDowell, State of West Virginia, encompassing acreage leased or owned by Owner,
which is an affiliate of the Operator, with an estimated 28.7 million tons of
recoverable coal, otherwise known as the Garland Surface Mine, WVDEP Permit
number, S00400507, MSHA identification number, 4609426 (the “Mine”);

 

WHEREAS, the Operator and Owner desire to enter into this Agreement to set forth
the terms and conditions upon which Operator shall perform certain services
relating to the operation of the Mine.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. APPOINTMENT OF OPERATOR. The Operator is hereby appointed as the “Operator”
of the Mine, to operate the Mine as hereinafter described. It is the intention
of the parties that Owner has engaged Operator to mine and deliver certain coal
pursuant to this Agreement, and it is expressly agreed that Operator will carry
out the services contemplated by this Agreement as an independent contractor who
has a possessory status of the Mine as a tenant at will. Operator understands
and agrees that any and all coal and coal products mined from the Mine shall at
all times belong to Owner, and at no time shall Operator grant, permit, allow or
suffer a security interest, mechanic’s lien or lien of any type or nature to
attach to such coal. Owner shall exercise no control of Operator’s employees,
agents, sub-contractors or mining operations hereunder, and Operator shall
conduct all its operations hereunder in such manner as to do the least possible
damage to the Mine or to the property of any other person.

 

2. RIGHTS GRANTED SUBJECT TO THIRD PARTY TERMS AND CONDITIONS. The rights
granted by Owner hereunder shall be subject to all terms, conditions, and
provisions of any and all governmental consents, permits or other
authorizations, as the same may be amended or supplemented from time to time,
including without limitation all reclamation plans and other documents or
instruments supplemental thereto, and also subject to any and all deeds, leases,
and instruments of record or apparent from an examination of the Mine (all
herein collectively, “Consents”). Operator shall observe all such terms,
conditions and provisions contained in such Consents during the Term, or
accruing from or arising out of Operator’s activities during the Term.

 

3. NOTIFICATION OF OPERATIONS TO OPERATOR; PLAN APPROVAL. Operator shall provide
to Owner for its reasonable approval, if so requested, prior to the conduct of
business activities or operations with respect to any portion of the Mine in
particular, or the Mine in general, all reasonably relevant details of such
operations to be conducted, which shall show equipment location, utility
sources, roadways, and other relevant plans for Operator’s operations.

 

4. COMPLIANCE WITH LAWS. Operator agrees to comply with all applicable laws,
statutes, ordinances, rules and regulations relating to the work undertaken by
Operator, and shall, without limiting the generality of the foregoing, comply
with all of the terms and provisions of the Federal Mine Safety and Health Act
of 1977, as now or hereafter amended (“MSH Act”), and all rules and regulations
made and adopted pursuant thereto.

 



 1 

   

 

5. NO VIOLATIONS. Operator represents and warrants that it is not, nor is it
“owned or controlled” by, an entity that is (i) ineligible to receive additional
surface mining permits or (ii) under investigation to determine whether its
eligibility to receive such permits should be revoked, i.e., “permit blocked.”
As used in this Agreement “owned or controlled” or words of similar import shall
be defined as set forth in 30 C.F.R. Section 773.5 (1991), as the same may be
revised, amended or superseded.

 

6. OPERATOR RIGHTS. During the Term of this Agreement, and subject to Section 7
below, Operator shall have the exclusive right and privilege to mine, by any
surface highwall, auger method, or otherwise, however the case may be, and to
the extent such may be lawfully permissible, and shall be entitled to retain any
and all proceeds from the sale of such coal.

 

7. PAYMENTS FOR OWNER. During the Term of this Agreement, and notwithstanding
Section 6 above, Operator shall be responsible for the payment of any all direct
costs associated with Owner’s ownership of the Mine, including but not limited
to:

 

  (a)All insurable interests, including surety premiums or fees, then existing
at the execution of this Agreement, as such may be adjusted from time to time
subsequent to this Agreement;        (b)All rental, lease, or royalty payments,
however the case may be, existing at the execution of this Agreement;       
(c)All property taxes, as such may become due, from the date of this Agreement
through the Term;        (d)All costs associated with the licensing and
permitting Consents, as referenced in Section 2 above; and        (e)Any other
direct costs not otherwise addressed hereinabove in Section 7(a)-(d).

 

Notwithstanding anything in the foregoing, Operator agrees to reimburse Owner
for (i) any amounts paid by Owner on behalf of Operator to third parties, or
(ii) any amounts which Owner reasonably determines, in its sole discretion, it
may, in the future, be required to pay to third parties or incur itself on
behalf of Operator due to Operator’s failure to comply with the terms and
conditions of this Agreement.

 

8. TERM AND TERMINATION. This Agreement shall have an initial term of two years
(the “Term”), provided that such Term may be extended by written agreement of
the Parties.

 

9. OPERATOR’S ENTRY FOR INSPECTION. Owner and its representatives shall have the
right at all reasonable times during the business hours of Operator to enter
upon the Mine for the purpose of examining and inspecting the Mine and
operations thereupon.

 

10. SURRENDER AT TERMINATION. At the termination of this Agreement for any
reason, Operator shall quietly and peaceably surrender possession of the Mine
and any improvements located thereupon to Owner.

 

11. NOTICES. Whenever this Agreement require that notice be provided to a Party,
notice shall be delivered in writing to such Party.

 

12. GOVERNING LAW. This Agreement shall be governing by the laws of the State of
West Virginia.

 

13. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, personal representatives,
successors, purchasers, of assets, equity or otherwise, merger entities and any
assigns, of and by any nature or kind. Accordingly, the Operator may assign or
delegate any of its rights, duties or obligations hereunder with the written
notice to Owner.

 



 2 

   

 

14. SEVERABILITY. If any clause, provision or section of this Agreement is ruled
invalid by any court of competent jurisdiction the validity of such clause,
provision or section shall not affect any of the remaining provisions hereof.

 

15. ENTIRE AGREEMENT. This Agreement embodies the entire understanding between
the Parties with respect to the subject matter hereof and thereof, and
supersedes all prior negotiations, representations, understandings or other
writings. No revision, modification or amendment of this Agreement shall be
binding upon the Parties hereto unless reduced to writing and signed by both
Parties.

 

16. EXECUTION AND COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of whom shall be deemed an original and all of which together
shall constitute but one and the same instrument, and a facsimile transmission
copy shall have the same force and effect as the original. All signatories to
this Agreement certify that they have actual authority to sign and to bind their
principals.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
stated in the introductory paragraph of this Agreement.



 

BLUE GROVE COAL, LLC   G.S. ENERGY, LLC             By (Signature)   By
(Signature)       Ian Ganzer   Gary Ganzer (Typed or Printed Name)   (Typed or
Printed Name)       Authorized Member   Authorized Member (Title)   (Title)

 



 3 

   

 

